Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 1 of 26 PageID# 498




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

PATTI H. MENDERS, et al.,           )
                                    )
                  Plaintiffs,       )
                                    )
            v.                      )                Civil Action No. 1:21-cv-669 (AJT/TCB)
                                    )
LOUDOUN COUNTY SCHOOL BOARD, )
                                    )
                  Defendant.        )
____________________________________)

                                            ORDER

       Plaintiffs Patti Hidalgo Menders, Scott Mineo, and Jane Does #1, #2, and #3, on behalf of

themselves and their minor children R.M., A.M., Jane Does #4, #5, and #6, and John Does #1

and #2 (together, “Plaintiffs”) have sued to enjoin the Loudoun County School Board

(“Defendant” or “LCSB”) from enforcing the Student Equity Ambassadors Program (“SEA

Program”) and the Bias Incident Reporting System (“the Reporting System”). In short summary,

Plaintiffs contend that the SEA Program (a) discriminates on the basis of race against white

students in violation of the Equal Protection Clause of the Fourteenth Amendment (Count I) and

(b) discriminates on the basis of viewpoint in violation of the First and Fourteenth Amendments

(Count II). They also contend that the Reporting System chills protected speech in violation of

the First and Fourteenth Amendments (Count III). Before the Court is a Motion of Plaintiffs for

a Preliminary Injunction [Doc. No. 9] (the “Motion” or “Motion for Preliminary Injunction”), in

which Plaintiffs seek to preliminarily enjoin, pending final adjudication, the use of the SEA
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 2 of 26 PageID# 499




Program and the Reporting System. A hearing was held on the Motion on July 30, 2021,

following which the Court took the Motions under advisement. 1

         At its core, this action involves determining where the broad discretion afforded local

school officials to establish educational policy and programs ends and constitutional guardrails

are breached. For the reasons stated below, based on the current record, Plaintiffs have not

established, as required, a likelihood of success on the merits of their claims, as well as the other

requirements for the extraordinary relief requested. The Motion for Preliminary Injunction is

therefore DENIED.

                                              I.     BACKGROUND

         The following facts are taken from the Complaint [Doc. No. 1] (“Compl.”) and the

materials submitted in connection with the Motion and appear undisputed unless otherwise

noted.

         In 2019, the Loudoun County Public Schools (“LCPS”) commissioned the Systemic

Equity Assessment to address inequities that remain in the school division. Declaration of Lottie

Spurlock, attached as Ex. A to Def.’s Opp. [Doc. No. 17-1] (hereinafter “Spurlock Decl.”) ¶ 1.

It recommended, inter alia, that LCPS “[e]stablish student affinity groups at all levels to support

the social and cultural identities of students of color . . . that serves as a network of care for

marginalized student populations and establishes a safe place for students to unpack feelings and

emotions in times of social or cultural conflict.” Appendix Supporting Plaintiffs’ Motions for

Preliminary Injunction and to Proceed Anonymously (hereinafter “App.”) at 101.




1
 Plaintiffs have also filed a Motion of Plaintiffs for the Court to Judicially Notice Certain Facts in Support of Their
Motion for a Preliminary Injunction [Doc. No. 10] (the “Motion for Judicial Notice”), which the Court grants. The
Court has considered those judicially noticed facts to the extent and for the purposes authorized under the Federal
Rules of Evidence.

                                                           2
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 3 of 26 PageID# 500




       On June 23, 2020, LCPS published its “Action Plan to Combat Systemic Racism” (“the

Action Plan”). The Action Plan consists of sixteen “action items,” the fifteenth of which, the

only one at issue in this case, is that “LCPS will collect qualitative data regarding racial incidents

to amplify student voices.” App. at 4–25. Towards that end, the “LCPS administration will

support the concept of LCPS staff amplifying student voices regarding racial incidents they have

experienced in school” and “create an electronic form for LCPS students to anonymously share

their stories regarding issues of racism, injustice and inequity.” App. at 2. In addition, “Student

Equity Ambassadors” (“SEAs”) will be selected and “[s]tories and experiences will be reviewed

and shared by the Supervisor of Equity and the Student Equity Ambassadors during regularly

occurring student Share, Speak-up Speak-out meetings.” Spurlock Decl. ¶ 7, Ex. 1 at 2. As

explained by the LCSB at the hearing, these Share, Speak-up, Speak-out meetings are intended

to occur multiple times during the year and are open only to students who are SEAs.

       SEAs are selected based on nominations by school staff, administrators, fellow students,

or themselves and, from the pool of nominated students, each middle and high school principal

selects two or three students to serve as a SEA for one school year term, with new ones selected

each year. Spurlock Decl. ¶ 6. If more than three students show interest from any particular

school, the selection process becomes a competitive one, without regard to race, based on

“student attributes” that identify students who are (a) honest and able to speak the truth while

listening; (b) have “a passion for social justice” and are willing to serve; (c) are sympathetic and

sensitive; (d) have the respect and credibility of their peers; and (e) will be empowered by this

opportunity and have the potential for leadership. Spurlock Decl. ¶ 7, Ex. 1. Selected students

will be expected to “be responsible for amplifying the voice of Students of Color by engaging in




                                                  3
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 4 of 26 PageID# 501




discussions about student stories/experiences regarding issues of racism, injustice and inequity”

and “serve as equity ambassadors for their school.” Id., Ex. 1 at 2.

       The online electronic form used to report bias incidents is titled the Bias Reporting Form.

Spurlock Decl. ¶ 13, Ex. 3. The Form states that “[s]tories of bias shared through this platform

will be used in an anonymous manner for the Share, Speak Up, Speak Out sessions with Student

Equity Ambassadors.” Spurlock Decl., Ex. 3. A “bias incident,” as stated in the Form, is “an act

of discrimination, harassment, and intimidation directed against any person or group that appears

to be intentional and motivated by prejudice or bias.” Id. The Form goes on to state that “[s]uch

incidents are usually associated with negative feelings and beliefs about another’s race, ethnicity,

national origin, religion, gender, gender identity, sexual orientation, age, social class, political

affiliation, or disability.” Id. The Form further states that “[t]his process provides information to

LCPS leadership (specifically the Equity Office) that will be used for the Share, Speak-up,

Speak-out sessions, as well as inform next steps for professional learning and support for school

staff.” Id. Finally, the Form declares that “LCPS is committed to providing and ensuring a

respectful, safe, supportive, culturally-responsive learning space for every LCPS student.” Id.

       The Form requests the name of the school, the date of the incident and the location of the

incident. Id. Under “Type of Bias Incident,” the form requires that the reporting student check

the box of all the listed categories of bias that apply. Listed categories are “Harassment or

Intimidation,” “Racial Slur,” “Offensive Language, Teasing or Taunting Language/Verbal

Exchange,” “Exclusion or victim of lack of inclusivity,” “Gender Identity and Expression,”

“Ability Status,” “Religious Practices,” and “Sexual Orientation.” Id. It then asks for a

description of “what happened,” explaining that “[s]haring details in the space will contribute to




                                                   4
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 5 of 26 PageID# 502




topics used to address biases during the Share, Speak Up, Speak Out sessions with the Student

Equity Ambassadors from every middle and high school.” Id.

       The Form ends with the section “Official Incident Reporting,” which is the focus of

Plaintiffs’ constitutional challenge to the use of the Form. Id. That section states that “[t]he

primary use of this Form is for the Office of Equity to capture stories and incidents of bias in an

anonymous manner. Would you like this particular incident investigated by the administrators at

your school?” Id. The following responses are listed: (a) “No, I do not want to report this to my

school.”; (b) “No, I have already reported this to my school.”; and (c) “Yes, if yes, please

provide your name below.” Id.

       A submitted Form goes directly to the Equity Office and the information on the Form is

only used by the Equity Office to generate discussion points for the “Share, Speak-up, Speak-

out” meetings held with the SEAs. Spurlock Decl. ¶¶ 13, 14; Compl. ¶ 40. LCPS will only

investigate reported “bias incidents” if the person who submits the Form provides his or her

name and indicates on the Form that he or she would like the school administrators to investigate

the particular incident reported. Compl. ¶ 41. However, according to the Director of the Equity

Office, the Reporting System is separate from the LCPS disciplinary system; the Form does not

constitute the filing of a formal complaint with school administration; no disciplinary action is

taken as a result of anything provided in the bias reporting form; and it does not replace or

supersede established School Board policies or procedures relating to investigating or addressing

racial incidents. Spurlock Decl. ¶ 16.

       Plaintiffs are either parents of current LCPS students or parents of students who enroll

their children elsewhere currently but intend to enroll them in LCPS next year and who are or

will be subject to the Defendant’s policies challenged in this case.



                                                  5
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 6 of 26 PageID# 503




       Plaintiffs contend that the set of initiatives instituted through the Action Plan is intended

to implement an ideological orthodoxy across public schools in Loudoun County. Id. ¶ 22. In

support of the Motion, each Plaintiff parent has submitted a declaration that states that (1) they

and their children are opposed to Critical Race Theory (“CRT”) and “believe that everyone is

equal and that we should strive for a colorblind society;” (2) that each has “taught my child to

treat everyone with respect and dignity regardless of their race, . . . that each individual is unique

and special, and that we should consider others not based on their color of their skin but the

content of their character.” See, e.g., App. at 117-19 (Decl. of Patti Hidalgo Menders ¶ 7). They

and their children also “have the desire to speak freely about our views within the LCPS

community on ‘social justice,’ CRT, race, gender, identity, and other controversial political

issues.” And each parent “encourage[s] and teach[es] [his/her] child to share their views on the

subject with his peers.” Id. ¶ 10. Nevertheless, their “views on these subjects are often not

shared by other residents or young people Loudoun County . . . [and] when others have shared

views similar to ours on CRT, race, gender identity, and other controversial political issues, that

speech has prompted vitriolic, threatening, and persecutorial responses from others in Loudoun

County, including within the Health CPS community.” Id. ¶ 11. As a result, they and their

children “are concerned that if [their child] shares [his/her] views on CRT, race, gender identity

and other controversial political issues freely, that [his/her] speech will be reported as a ‘bias’

through the Bias Incident Reporting System.” Id. ¶ 12. They are also “concerned that LCPS will

investigate, publicly disclose, and or even discipline [him/her] if [he/her] shares [his/her] views

and that this will negatively impact [his/her] standing in the school community or ruin his

college prospects.” Id. Based on these concerns, they believe that the Reporting System violates

the free speech rights of their children and that they are aware that at other schools, similarly



                                                  6
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 7 of 26 PageID# 504




worded speech codes or definitions of “bias” have been used “to sanction those supporting

President Trump, saying “Make America Great Again,” or celebrating the Second Amendment.”

See id. ¶ 13.

        Plaintiffs do not state explicitly whether their children intend to apply for selection as an

SEA or have an interest in becoming an SEA. However, each Plaintiff does believe that “my

child would not meet the SEA criteria established by the LCPS and would not describe [his/her]

views on ‘social justice’ as LCPS uses that term” and that it, like the Reporting System,

interferes with their children’s rights to free speech and equal protection. App. 118-19 (Decl. of

Patti Hidalgo Menders ¶¶ 6-13); App. 121-22 (Decl. of Scott Mineo ¶¶ 6-13); App. 137 (Decl. of

Jane Doe #1 ¶¶ 6-13); App. 139-40 (Decl. of Jane Doe # 2 ¶¶ 6-13); App. 142-43 (Decl. of Jane

Doe #3 ¶¶ 6-13); Compl. ¶¶ 12–17.

        On June 2, 2021, Plaintiffs filed their Complaint, alleging (1) the SEA Program violates

the Fourteenth Amendment’s guarantee of equal protection because it discriminates against

students on the basis of race (Count I); (2) the SEA Program violates the First Amendment’s

guarantee of freedom of speech because it discriminates on the basis of viewpoint by requiring

that SEAs express a government-approved orthodox viewpoint in order to participate in the

Program (Count II); and (3) the Reporting System violates the First and Fourteenth Amendments

because the scope of “bias incidents” includes protected speech and therefore chills that speech

(Count III). They further allege that there is no compelling or important government interest that

justifies any of these constitutional violations; and neither the SEA Program nor the Reporting

System is narrowly tailored to serve any government interest. Plaintiffs seek: (1) a declaration

that the SEA Program impermissibly discriminates on the basis of race; (2) a declaration that the

SEA Program impermissibly discriminates on the basis of viewpoint; (3) a declaration that the



                                                  7
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 8 of 26 PageID# 505




Bias Reporting System impermissibly discriminates on the basis of speech content and

viewpoint; and (4) an injunction preventing LCSB from operating the SEA Program and the

Reporting System. 2 On June 25, 2021, Plaintiffs filed the pending Motion for Preliminary

Injunction and related Motion to Judicially Notice Certain Facts, at issue before the Court. [Doc.

Nos. 9, 10]. On July 30, 2021, the Court held a hearing on the Motion for Preliminary

Injunction, following which it took the Motion under advisement.

                                          II.    LEGAL STANDARDS

         “A preliminary injunction is an extraordinary remedy intended to protect the status quo

and prevent irreparable harm during the pendency of a lawsuit.” Di Biase v. SPX Corp., 872

F.3d 224, 230 (4th Cir. 2017). A party seeking a preliminary injunction must make (1) a clear

showing that he is likely to succeed on the merits; (2) a clear showing that he is likely to suffer

irreparable harm in the absence of preliminary relief; (3) that the balance of equities tips in his

favor, and (4) that an injunction is in the public interest. Winter v. Natural Res. Defense Council,

Inc., 555 U.S. 7, 20 (2008); The Real Truth About Obama v. Federal Election Com’n, 575 F.3d

342, 346-47 (4th Cir. 2009), vacated and remanded, 559 U.S. 355 (2010), reissued in pertinent

part upon remand, 607 F.3d 355.

                                                III.     ANALYSIS

    A. Plaintiffs have failed to make the required showing that they are likely to succeed on
       their claim that the SEA Program Violates the Equal Protection Clause. 3

2
  Plaintiffs also seek nominal damages, costs and attorney’s fees under 42 U.S.C. § 1988, and such other relief to
which Plaintiffs may be entitled. [Doc. No. 1]. On June 25 and 28, 2021, Plaintiffs also filed a Motion to Proceed
Anonymously and a related Motion of Plaintiffs for Court to Judicially Notice Certain Facts in Support of their
Motion to Proceed Anonymously [Doc. Nos. 7, 8, 11], which were granted on July 28, 2021 [Doc. No. 22].
3
  As an initial matter, Defendant challenges Plaintiffs’ standing to make their challenges on their own behalf as to
Counts I and II, as their Complaint purports to do, since adult parents are not eligible to participate in the SEA
Program and the Bias Reporting System is limited to use by students, and also their standing to raise even on behalf
of their children the First Amendment challenges in Count III with respect to the Bias Reporting System. Because
Defendant does not contest that the Plaintiffs have standing to assert the claims in Counts I and II on behalf of their
children, see Rivers v. McLeod, 252 F.3d 99, 102 (2d Cir. 2001) (“Although generally a party may not assert the
rights of third parties, parents ordinarily have standing to assert the claims of their minor children” ) (citing Altman

                                                           8
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 9 of 26 PageID# 506




         Plaintiffs contend that the SEA Program, with its selection criteria and program

objectives, violates the Equal Protection Clause. In that regard, Plaintiffs claim that the SEA

Program was adopted with an invidious discriminatory purpose, to discriminate against white

students, and is therefore subject to strict scrutiny, which it cannot survive since the Program is

not narrowly tailored to achieve a compelling government purpose. In opposition, Defendant

contends that (1) Plaintiffs have not shown that the SEA Program was adopted with a

discriminatory motive or purpose; and (2) the SEA Program would have been adopted even if

race were not considered.

         Even where a law does not use a formal racial classification, “a facially neutral law, like

the one at issue here, can be motivated by invidious racial discrimination.” N. Carolina State

Conf. of NAACP v. McCrory, 831 F.3d 204, 220 (4th Cir. 2016). Where, as here, the SEA

Program does not contain an explicit racial classification, Plaintiffs must demonstrate that the

Program (1) was established with discriminatory intent; and (2) has an actual discriminatory

impact. N. Carolina State Conf. of the NAACP v. Raymond, 981 F.3d 295, 302 (4th Cir. 2020)

(citing NC State Conference of NAACP v. McCory, 831 F.3d 204, 231(2016)).

         Determining whether a facially neutral law was enacted with discriminatory intent is a

factual inquiry involving a two-step process in which the challenger bears the burden of showing

that racial discrimination was a “‘substantial’ or ‘motivating factor’ factor behind enactment of

the law.” Hunter v Underwood, 471 U.S.222, 228 (1985) (cited in Raymond, 981 F.3d at 303).

In that regard, “a court must undertake a ‘sensitive inquiry into such circumstantial and direct




v. Bedford Cent. Sch. Dist., 245 F.3d 49, 70 (2d Cir. 2001)), there is no need for the purposes of the Motion for
Preliminary Injunction to rule on whether Plaintiffs have standing in their own right; and Plaintiffs’ standing to
assert on behalf of their children the claim in Count III is discussed within the context of the Court’s analysis of that
Count III, infra.

                                                            9
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 10 of 26 PageID# 507




 evidence of intent as may be available,’” considering factors such as “the historical background

 of the challenged decision; the specific sequence of events leading up to the challenged decision;

 departures from normal procedural sequence; the legislative history of the decision; and . . . the

 disproportionate impact of the official action—whether it bears more heavily on one race than

 another.” McCrory, 831 F.3d at 220–21 (quoting Village of Arlington Heights v. Metropolitan

 Housing Development Corp., 429 U.S. 252, 266–67 (1977)) (alterations and internal quotation

 marks omitted). A discriminatory purpose need not be the “sole” or even a “primary” motive for

 the legislation; a challenger need only show that it was “a motivating factor.” Id. (quoting

 Arlington Heights, 429 U.S. at 265–66). However, an inquiry into the legislative intent

 in enacting a law should not credit disparate impact that may result from poor enforcement of

 that law. Raymond, 981 F.3d at 310. If Plaintiffs meet their burden to show discriminatory

 intent, only then does the burden shift to Defendant to show that the law would have been

 enacted without racial discrimination and “scrutinize the legislature’s actual nonracial

 motivations to determine whether they alone can justify the legislature’s choices.” Raymond,

 981 F.3d at 303 (emphasis in original).

          The final approved version of the SEA Program made clear that SEA positions are open

 to all students, regardless of color; and the Program has in fact resulted in the selection of

 students other than those of color. Nevertheless, despite the facially race neutral selection

 criteria for SEAs, Plaintiffs contend that the SEA Program was motivated by and adopted with

 the purpose of discriminating against white students in the selection of SEAs, as evidenced by

 the historical events leading up to its adoption, including the 2019 Report prepared by The

 Equity Collaborative, the Action Plan generated as a result of the 2019 Report, the draft

 description of the SEA Program and FAQs, as well as the criteria and objectives that remain part



                                                  10
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 11 of 26 PageID# 508




 and parcel of the SEA Program, as adopted, and the Program’s disparate impact on white

 students.

          As the LCSB argues, the relevant history for the purposes of assessing the SEA

 Program’s purpose begins not with the 2019 Report but with the decades of de jure

 discrimination that existed within the LCPS, which was one of the last counties in the country to

 desegregate; and as the Plaintiffs note, the LCSB commissioned the 2019 Report to “identify and

 address deep-seated racial inequities[,]” [Doc. No. 20] (Reply Br. of Pls. in Supp. of Their Mot.

 for a Prelim. Inj.) (hereinafter “Reply”) at 4. The 2019 Report clearly makes race conscious

 findings, observations and recommendations concerning past discrimination against students of

 color, its continuing effects, and what may be appropriate to address that historical legacy and its

 present effects. However, those statements in the 2019 Report relied upon by Plaintiffs to show

 a discriminatory purpose in the subsequently adopted SEA Program, do not evidence, as

 Plaintiffs contend, that the SEA Program it recommended was adopted for the purpose of

 discriminating against white students. 4 See App. at 89 (2019 Report). And while the original,

 short-lived, 5 unapproved draft of the SEA Program stated explicitly that the SEA position was

 “open to all Students of Color,” as did the FAQs and other relied upon statements in that draft, 6 it


 4
   Plaintiffs’ relied upon statements from the 2019 Report include that the campus climate within LCPS afforded
 “limited opportunities for Black/African-American and Muslim students to convene in a network of social and
 cultural support,” App. at 97; and the recommended creation of “ student affinity groups at all levels to support the
 social and cultural identities of students of color” in order to “create a formal structure that serves as a network of
 care for marginalized student populations and establishes a safe place for students to unpack feelings and emotions
 in times of social and cultural conflict.” App. at 101.
 5
   The draft description of the SEA Program, with draft FAQs, was posted to the BoardDocs website on October 23,
 2020 and was removed and replaced with the LCSB approved SEA Program criteria on October 28, 2020. Spurlock
 Decl. ¶ 10.
 6
   The relied upon draft FAQs state the following:
           [Question:] My child would like to participate as a Student Equity Ambassador and is not a
           student of color. Can they participate?
           [Answer:] Thank you for your interest but this opportunity is specifically for students of Color.
           However, students at each school have an option of creating an affinity group for students of Color
           who all share a similar racial identity and they may also include allies.
           [Question:] Are there other opportunities for students to get involved?

                                                           11
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 12 of 26 PageID# 509




 likewise was clearly directed to addressing the current effects of racial discrimination rather than

 discriminating against white students, although that may have been the effect had that draft been

 adopted. In any event, under the SEA Program, as adopted, the SEAs are not limited to students

 of color. Likewise, the relied upon statements in the Action Plan, 7 while evidencing a

 consciousness of race, do not sufficiently evidence a discriminatory purpose. Similarly, with the

 relied upon statements from the SEA Program, as adopted. 8 See, e.g., App. at 29 ((Sample



           [Answer:] Students may reach out to their school’s activity coordinator or the equity lead if they
           would like to be involved in other equity opportunities.
 App. at 127. Plaintiffs also point to the statement in the draft FAQs that the Program was “focusing on race because
 it is important to recognize students who have been marginalized,” App. at 127; and the following flyer that
 accompanied the draft FAQ section:




 7
   Plaintiffs’ relied upon statements include “the real smoking gun,” Action Item 15, which says that “[s]tories and
 experiences will be reviewed by the Supervisor of Equity and LCPS student leaders of Color during the regularly
 occurring student Share, Speak Up and Speak Out meetings. App.22.” Reply at 6. They also point to “Remaining
 Questions under Consideration” in Action Item 15 (“What will be the process for selecting Students of Color to
 serve in this way?” and “How can we create a Student Leaders of Color (i.e. student equity ambassadors) network
 division-wide with student representatives at schools and bring those students together as a means to amplify student
 voices?”). Id. Plaintiffs’ other relied upon statements in the Action Plan include that it was adopted to “combat
 systemic racism” (and not, says Plaintiffs, “to combat systemic genderism, or systemic hostility to different faith
 groups, but explicitly, only, race.”), id. at 4; and that other action items include “developing racial literacy; raising
 racial consciousness,” App. 7; “build . . . racial consciousness,” App.8; finalizing a “protocol for responding to
 racial incidents when they occur in our schools,” App. 11; “reducing] racial/ethnicity discipline disproportionality,”
 App. 12; revising “hiring protocols, practices, resources for hiring managers to include but not limited to setting
 forth requirements for racially diverse interview panels,” App. 15,; and meeting biannually with “LCPS staff
 members of color to connect and offer a safe place to listen and learn,” App. 17. Reply at 2, 5.
 8
   The relied upon statements in the SEA Program include that a recommended attribute of SEAs is that they “have a
 passion for social justice and are willing to serve” and that they “want to be a voice for social justice.” App. at 29-
 30.

                                                            12
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 13 of 26 PageID# 510




 Contents from the Student Ambassador Information Packet) (stating information from the SEA

 Program “will be used to amplify student voices and inform LCPS about the experiences of our

 students. This qualitative data will also be useful to determine steps to take to ensure a

 welcoming, inclusive, and affirmative environment for each student”)). Nor do the relied upon

 exchanges between parents and school administrators. 9 For all these reasons, the events leading

 up to the adoption of the SEA Program do not evidence an intent to discriminate against white

 students.

          Likewise, the record is insufficient to show discriminatory impact. While the number of

 white students that were selected as SEAs appears to be disproportionate to their representation

 within the general student population, there is no information concerning how their

 representation among selected SEAs compares to the demographics of those who applied or were

 considered, including how many white students who were nominated were not selected or even

 whether there were more students than available SEA positions or to what extent the competitive

 selection criteria was even applied in connection with the SEAs selected for the past academic

 year. And, of course, there is no information concerning the group from which the coming

 academic year’s SEAs will be selected.

          For the above reasons, the current record does not sufficiently establish that the SEA

 Program was motivated, adopted or implemented with an intent or purpose to discriminate

 against white students; and Plaintiffs have therefore failed to make a clear showing that they are




 9
   The relied upon statements are in an e-mail exchange on November 4, 2020 between a parent and a LCPS high
 school’s Equity Lead in which the Lead listed having “a passion for social justice” as the first “[s]tudent attribute[]
 that will be considered when recommending students, App. at 131 (Declaration of Scott Mineo) ¶ 17, Ex. B, and
 later in the chain, after the parent asked about the SEA Program and whether his or her child, who is not a student of
 color, was eligible to apply, to which the Equity Lead responded, “[t]hough all students (white or otherwise) are
 more than welcome to potentially serve as ambassadors, their focus is to raise the voice of their classmates of color
 during these meetings,” id.

                                                           13
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 14 of 26 PageID# 511




 likely to succeed on their claim that the SEA Program as adopted and implemented constitutes a

 violation of the Equal Protection Clause of the Fourteenth Amendment. 10

      B. Plaintiffs have failed to make a clear showing that they are likely to succeed on their
         claim that the SEA Program Violates the First Amendment.

          Plaintiffs argue because the SEA’s role is to “amplify the voice of students of color” and

 that a recommended student attribute for selection is a “passion for social justice,” the SEA

 Program engages in viewpoint discrimination in violation of the First Amendment.

          Viewpoint discrimination is “discrimination in which the government targets not subject

 matter, but particular views taken by speakers on a subject.” Rosenberger v. Rector & Visitors

 of Univ. of Va., 515 U.S. 819, 829 (1995); see also Judson v. Bd. of Supervisors of Mathews Cty.,

 Virginia, 436 F. Supp. 3d 852, 865 (E.D. Va.), aff’d, 828 F. App’x 180 (4th Cir. 2020)

 As the Plaintiffs concede, the School Board has the ability to create a subject specific limited

 nonpublic forum for the purpose of providing an opportunity to students of color to express

 themselves with respect to race and the impact of race. See Child Evang. Fellowship, Md. v.

 Montgomery Schools, 457 F.3d 376 (4th Cir. 2006) (“In a limited public forum, . . . [a public

 school system] may be justified in reserving its forum for certain groups or for the discussion of

 certain topics, subject only to the limitation that its action must be viewpoint neutral and

 reasonable”) (internal quotations and alterations omitted). Plaintiffs also concede that the LCSB

 may limit access to such a nonpublic forum based on a competitive or noncompetitive basis, and

 under current judicial precedent, may even have some limited ability to discriminate based on

 viewpoint in allowing access to that forum. See Buxton v. Kurtinitis, 862 F.3d 423, 430 (4th Cir.



 10
   Plaintiffs rely on the Sixth Circuit’s decision in Vitolo v. Guzman, 999 F.3d 353 (6th Cir. 2021), which concluded
 that a general intention to remedy past discrimination could not justify race based discrimination. But, in that case,
 the program at issue contained an explicit race preference and qualification. Here, the SEA selection criteria is
 concededly race neutral. See Reply at 2 (conceding that the Program is facially neutral).

                                                           14
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 15 of 26 PageID# 512




 2017) (holding “[t]he government must be able to take the viewpoints expressed in an interview

 into consideration when choosing between candidates in a competitive process”). What the

 school board cannot do, as Plaintiffs contend it has done, is categorically condition access to

 such a forum based on students’ adopting an officially endorsed or encouraged viewpoint.

          In support of their viewpoint discrimination claim, Plaintiffs point centrally to the SEA

 Program’s identification of “passion for social justice” as a recommended student attribute and

 its objective of “amplifying the voices of students of color,” which they claim implicitly and

 necessarily impose viewpoint discrimination with respect to race relations. 11 This viewpoint

 discrimination is apparent, Plaintiffs contend, because “‘[s]ocial justice’ is obviously a

 viewpoint” and a “clearly a ‘politically charged concept’” and “‘amplifying the voice of Students

 of Color’ is not action, it is an expectation of a viewpoint.” Reply at 12-13. But even if “social

 justice” is considered a viewpoint, the Court finds it difficult to necessarily attribute any

 particular content to such a viewpoint, which is animated by wide ranging notions of fairness and

 equity; and Plaintiffs understandably do not articulate specifically what the substance of that

 officially sanctioned viewpoint is, 12 other than to say that it does not embrace their or their

 children’s views, which they claim necessarily disqualifies them from being selected as SEAs.

 More to the point, determining whether a student has “a passion for social justice” would appear

 to more centrally assess whether a student has a particular disposition for his particular views,


 11
    Plaintiffs also refer to a comment of a staff Equity Lead from one High School to a student newspaper that the
 role of an SEA will be to “work to identify microaggressions,” [Doc. No. 9-1] at 7-8, and the presentation by three
 SEAs from another high school to the LCSB, where “Microaggressions” were defined as “the everyday, subtle,
 intentional — and often unintentional — interactions or behaviors that communicate some sort of bias toward
 historically marginalized groups,” with certain relied upon examples of “microaggressions.” App. at 42, 46; [Doc.
 No. 9-1] at 8. The substance of these references does not appear elsewhere in the record and does not appear to be
 part of the SEA Program description, as adopted by the LCSB.
 12
    Although Plaintiffs mention in their Complaint and Declarations how their views and those of their children on
 social justice differ from their understanding of Critical Race Theory, Plaintiffs’ counsel made clear at the hearing
 that Plaintiffs’ contention that the SEA Program imposes viewpoint discrimination is not premised on the teaching
 or promotion of Critical Race Theory.

                                                           15
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 16 of 26 PageID# 513




 whatever they may be, rather than a particular substantive viewpoint. Likewise, it is difficult to

 see any particular content specific viewpoint in a willingness to “amplify the voices of students

 of color regarding racial incidents they have experienced in school,” which Plaintiffs essentially

 concede is a constitutionally permissible objective of the limited non-public forum that the SEA

 Program establishes.

          Moreover, the record does not sufficiently establish any school administration endorsed

 descriptions of what substantive viewpoints are required to have a “passion for social justice” or

 to “amplify the voices of students of color.” There is no evidence that any students were

 interviewed or screened with respect to the particular substance of their views on either topic or

 that any school administrator who selected SEAs excluded or would exclude students holding the

 beliefs of Plaintiffs’ children. 13 And while Plaintiffs believe that their children’s views on social

 justice disqualify them from becoming SEAs, there is nothing in the record to suggest that would

 be the case other than those students’ subjective beliefs that might cause them not to pursue the

 opportunity to become an SEA, particularly since they appear to very much have a “passion for

 social justice.” 14 In sum, the Court cannot sufficiently infer any officially endorsed, adopted, or

 excluded viewpoints, particularly when associated with the other character trait criteria used and




 13
    The Court recognizes that certain students may be influenced in their stated views by what they perceive as views
 acceptable to or encouraged by their peers or their faculty and that other students who think their particular views
 unpopular may self-censor themselves for fear of receiving the disapproval of their peers or school administrators.
 But those possible realities exist separate and apart from any impact of the SEA Program.
 14
    Plaintiffs’ claim of a First Amendment violation in connection with selection of SEAs becomes more problematic
 in light of the greater discretion that has been recognized for public schools administrators in fashioning an
 educational program. In Hazelwood Sch. Dist. v. Kuhlmeier, the United States Supreme Court recognized the
 constitutional ability of public schools to “exercise greater control over . . . student expression [that the public might
 reasonably perceive to bear the imprimatur of the school] to assure that participants learn whatever lessons the
 activity is designed to teach.” 484 U.S. 260, 570 (1988). There being no restriction on how students may speak on
 that topic, there is no reason for the Court to “unduly constrain[] [the school] from fulfilling [its] role as ‘a principal
 instrument in awakening the child to cultural values, in preparing him for later professional training, and in helping
 him to adjust normally to his environment.’” Id. (quoting Brown v. Bd. of Educ., 347 U.S. 483, 493 (1954)).

                                                             16
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 17 of 26 PageID# 514




 the lack of any investigation or inquiry into the substance of a particular students’ views as part

 of the selection process. 15

      C. Plaintiffs have not made a clear showing that they are likely to succeed on their
         claim that the Bias Incident Reporting System violates the First Amendment.

          Plaintiffs argue the Bias Incident Reporting System violates the First Amendment

 because it is overbroad 16 and chills student speech. 17 To establish a First Amendment

 overbreadth claim, Plaintiffs must first demonstrate that they have standing on behalf of their

 children to make the claim by showing either (1) “that [their children] intend to engage in

 conduct at least arguably protected by the First Amendment but also proscribed by the policy

 they wish to challenge, and that there is a credible threat that the policy will be enforced against

 them when they do so,” or (2) “[their children] may refrain from exposing themselves to

 sanctions under the policy, instead making a sufficient showing of self-censorship—establishing,

 that is, a chilling effect on their free expression that is objectively reasonable.” Abbott v.

 Pastides, 900 F.3d 160, 176 (4th Cir. 2018). “Either way, a credible threat of enforcement is

 critical.” Id.

          Here, Plaintiffs claim standing based on their children’s predicted self-censorship caused

 by the Reporting System. In that regard, Plaintiffs assert their children would like to discuss

 various views on race relations, gender identity, and other controversial political issues from the

 premise that “everyone is equal and that we should strive for a color blind society,” but, if they



 15
    Because Plaintiffs have not made the required showing that the SEA Program was adopted with a discriminatory
 purpose, the Court does not consider whether the LCSB has made sufficiently established that it would have adopted
 the SEA Program even if race were not considered.
 16
    According to the Complaint, the Reporting System does not limit “bias incidents” to on-campus activities and
 speech, but would appear to include speech on social media, text messages, in-person, or telephone conversations
 outside of school but involving students. Compl. ¶ 47.
 17
    Plaintiffs also allege that the Reporting System does not “guarantee[] that those accused of bias will enjoy any due
 process rights, a presumption of innocence, a right to counsel, or any privacy or confidentiality protections.”
 Compl. ¶ 48. Plaintiffs do not assert, however, any Due Process claims as the basis for relief.

                                                           17
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 18 of 26 PageID# 515




 express those views, they are credibly threatened with the filing of a bias incident report that

 might cause them to be investigated and disciplined by school officials and castigated by their

 peers. See App. at 117 (Declaration of Patti Hidalgo Menders ¶ 7),

        As with Plaintiffs’ other Fourteenth and First Amendment Claims, the issue is not

 whether the Bias Reporting System is good or bad educational policy or whether it promotes or

 undermines a healthy and supportive student environment. Rather, the issue is whether it chills

 protected speech sufficiently and without adequate justification to violate the First Amendment.

        The Supreme Court has long made clear that public school students are not constitutional

 strangers to the First Amendment and that “students in the public schools do not ‘shed their

 constitutional rights to freedom of speech or expression at the school has gate.’” Hazelwood

 School Dist. v. Kuhlmeier, 484 U.S. 260, 266 (1988) (quoting Tinker v. Des Moines Independent

 Community School Dist., 393 U.S. 503 at 506 (1969)); see also B.L. by & through Levy v.

 Mahanoy Area Sch. Dist., 964 F.3d 170, 177 (3d Cir. 2020), cert. granted, 141 S. Ct. 976 (2021),

 and aff’d, 141 S. Ct. 2038 (2021).

        Here, the identified areas in which a student might perceive bias on the part of another

 student are exceptionally broad and include areas unrelated to race. The categories listed also

 lend themselves to a student’s perceiving bias based on protected speech, particularly if one adds

 “microaggressions,” which in many instances would likely be based in large part purely on

 protected speech. Given the breadth of subject matter identified in Form as the possible basis for

 an incident report and that a student’s speech alone could well cause another student to report

 that speech as an incident of bias, a student could reasonably conclude that by “sharing, speaking

 up and speaking out” his or her speech could result in the filing of a bias incident report by

 another student. The issue then becomes whether that student faces a credible threat of discipline



                                                  18
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 19 of 26 PageID# 516




 or other consequences based on his speech that sufficiently “chill’ his or her First Amendment

 rights.

           In Abbott v. Pastides, 900 F.3d 160 (4th Cir. 2018), the Fourth Circuit considered in

 detail the circumstances under which a university policy creates an unconstitutional chill on First

 Amendment liberties. Specifically, the Court considered whether the University of South

 Carolina’s “Student Non-Discrimination and Non-Harassment Policy,” formally adopted as

 STAF 6.24 following an Department of Justice investigation into allegations of racial

 discrimination, created a credible threat of adverse consequences sufficient to chill the exercise

 of First Amendment speech.

           STAF 6.24, which had been reviewed and approved by the Department of Justice,

 prohibited harassment, defined as a “specific type of illegal discrimination” consisting of

 conduct which may be “written,” “oral,” “graphic,” or “physical,” which is directed at students

 because of a protected characteristic such as race, religion, national origin or sex. 900 F.3d at

 164. It states, however, that its prohibitions extend only to “behavior and speech that is not

 constitutionally protected and which limits the rights of students to participate or benefit in the

 educational program.” Id. at 164. Indeed, the definition of harassment is limited to conduct that

 is “sufficiently severe, pervasive, or persistent so as to interfere with or limit the ability” of the

 targeted students to “participate in or benefit from the programs, services, and activities provided

 by the University.” Id. Provided examples of such “harmful conduct” include “objectionable

 epithets” and “demeaning depictions or treatment” as well as “threatened or actual abuse or

 harm.” Id. STAF 6.24 also established a complaint procedure for students whereby any student

 may file a complaint with the University’s Office of Equal Opportunity Programs against another

 student “believed to have violated the policy or otherwise engaged in discriminatory or harassing



                                                    19
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 20 of 26 PageID# 517




 behavior.” The officer then designates a staff member to review the complaint and “ensure that

 [it] is fairly and expeditiously investigated and if necessary, that appropriate sanctions are

 assessed.” Id. Anonymous complaints are investigated by interviewing any identified witnesses

 or alleged offenders. Id.

        The First Amendment claims in Abbott arose in the aftermath of an on-campus,

 University approved “Free-Speech Event” intended to highlight perceived threats to free-speech

 on college campuses by displaying material that had provoked free-speech controversies in other

 schools, such as a swastika. Id. at 168. The event took place without interference, although the

 event did generate complaints from other students who objected to the displays and accused

 sponsors of making sexist and racist statements at the scene. Id. at 163. After receiving those

 complaints, a university official met with one of the students associated with the Free Speech

 Event, Abbott, an event sponsor, to review the complaints in order to determine whether an

 investigation was warranted. Id. A few weeks later, Abbott was notified that there was no cause

 for investigation and that the matter had been dropped. Id.

        After the matter had been administratively closed, the Plaintiffs in Abbott, University

 students who were involved in sponsoring the Free Speech Event, sought an injunction against

 the future enforcement of STAF 6.24 on the grounds that it was unconstitutionally broad and

 impermissibly vague on its face. In that regard, they pointed to undefined terms like

 “objectionable epithets” and “demeaning depictions” as examples of conduct that may amount to

 harassment that would allow the University to punish multiple forms of protected First

 Amendment speech. Id. at 175. The plaintiffs further argued that the caveats in the policy, such

 as that it would apply only to conduct “sufficiently severe or pervasive or persistent,” did not




                                                  20
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 21 of 26 PageID# 518




 save the policy from its unconstitutional impact. 18 Id. The District Court dismissed the Abbot

 Plaintiffs’ challenge to STAF 6.24 on the grounds that they lacked standing to seek an injunction

 since, inter alia, they had not presented evidence of a credible threat of future injury through the

 enforcement against them of STAF 6.24 “to silence the kind of speech” in which they wished to

 engage. Id. at 167.

          On appeal, the Fourth Circuit affirmed the District Court’s dismissal of the facial

 challenge to the STAF 6.24 for lack of standing. In that regard, the Court concluded that the

 Plaintiffs had failed to show either that they intended to engage in conduct at least arguably

 protected by the First Amendment but proscribed by STAF 6.24 and they faced a credible threat

 that STAF 6.24 would be enforced against them when they did so or that they would engage in

 self-censorship based on the “chilling effect” caused by a threat of future discipline under STAF

 6.24 that is objectively reasonable. Id. at 176.

          In reaching its decision, the Circuit Court first observed that “the most obvious way to

 demonstrate a credible threat or enforcement in the future, of course, is an enforcement action in

 the past.” Id. at 176; Susan B. Anthony List v. Driehaus, 573 U.S. 149, 164 (2014). It observed

 in that regard that the Abbott plaintiffs could point to no evidence of prior sanctions under STAF

 6.24 against them or anyone else for the type of speech in which they wish to engage. Id. at




 18
    The Abbott Plaintiffs also sought damages based on their claim that the University “chilled” their exercise of
 protected speech in violation of their First Amendment rights (1) by making any inquiry into the event, because that
 inquiry created a reasonable fear of disciplinary action if they sponsored other events similar to the Free Speech
 Event and under a strict scrutiny standard, the University did not proceed in the least restrictive manner since it
 began its investigation with an interview with Abbott rather than the complaining students; and (2) by sending to
 Abbott a letter that informed him of the complaints, together with a document titled “Notice of Charge”, and
 directed that he “[p]lease contact this office within the next five (5) working days . . . to arrange an appointment to
 fully discuss the charges as alleged.” The District Court rejected Plaintiffs’ claim that the University’s inquiry
 violated their First Amendment rights since the “temporary chill” in the form of self- censorship caused by the
 University’s inquiry withstood strict scrutiny since the inquiry was “permissible as a ‘narrowly drawn solution that
 was necessary to serve USC’s compelling interest in protecting students’ rights to be free from discrimination.’” Id.
 at 167–68.

                                                           21
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 22 of 26 PageID# 519




 176–77. It also rejected their argument that the University’s inquiry into the Free-Speech Event

 established the necessary credible threat of enforcement that made it reasonable to expect that

 they would be sanctioned under STAF 6.24 if they sponsored similar events in the future. Id. In

 that regard, it concluded that a student of “ordinary firmness” no longer could have reason to fear

 discipline under STAF 6.24 for similar activity once Abbott had attended his meeting regarding

 the Free-Speech Event and then received written notice that neither an investigation nor a

 sanction would be forthcoming. Id. at 177. Likewise, it concluded that Plaintiffs could not

 establish a credible threat that the University would employ STAF 6.24 to sanction any future

 free-speech events since there was no evidence that the University threatened the plaintiffs with

 future disciplinary action under STAF 6.24 and the University had in fact dismissed student

 complaints about protected speech that they found offensive. Id. Finally, it distinguished the

 case from other cases that found credible threats based on historical evidence reflecting a

 university’s intent to bar any expressions that others might find offensive, observing that in this

 case the University had made manifest its intent to allow speech even when it might or does

 cause offense. Id. at 177–78.

        Finally, the Court rejected the plaintiff’s broader attack on STAF 6.24 on the grounds that

 even the kind of preliminary, limited investigation they faced in response to the exercise of First

 Amendment speech establishes a credible threat of a future investigation sufficiently chilling to

 generate reasonable self-censorship and therefore sufficient to establish standing for their facial

 challenge. Id. at 178. The Court agreed that there may be some forms of pre-enforcement

 investigations that are so onerous that they become the functional equivalent of enforcement for

 standing purposes but concluded that “a threatened administrative inquiry will not be treated as

 an ongoing First Amendment injury sufficient to confer standing unless the administrative



                                                  22
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 23 of 26 PageID# 520




 process itself imposes some significant burden, independent of any ultimate sanction.” Id. at

 179. The Court summarized its views on this point as follows:

        The single, nonintrusive meeting plaintiffs rely on here, followed two weeks later
        by an announcement that no further action would be taken, does not fall within this
        category [of a credible threat]. Even an objectively reasonable “threat” that the
        plaintiffs might someday have to meet briefly with a University official in a
        nonadversarial format, to provide their own version of events in response to student
        complaints, cannot be characterized as the equivalent of a credible threat of
        “enforcement” or as the kind of “extraordinary intrusive” process that might make
        self-censorship an objectively reasonable response. And because the plaintiffs can
        point to no reason to think they will be subjected to some different and more
        onerous process not yet experienced or threatened, the claimed injury by way of
        threatened “process” is purely speculative and thus insufficient to establish
        standing.”

 Id.

        Given the pronouncements in Abbott, the Court cannot conclude that Plaintiffs have

 standing at this point to seek an injunction against the future enforcement of the Bias Incident

 Reporting System. There are certainly difference between the STAF 6.24 discussed in Abbott

 and the Bias Incident Reporting System. Arguably, the Reporting System is broader and even

 more vague in terms of its scope and meaning. But as with the Plaintiffs in Abbott, Plaintiffs’

 request for an injunction is based on the prospect of a future injury in the form of self- censorship

 or constitutionally chilled speech because of a fear of consequences. But the prospects of

 adverse consequences would appear far less under the Bias Incident Reporting System than the

 STAF 6.24 considered in Abbott, or indeed, LCPS’ own harassment policy, which, as discussed

 at the hearing on this Motion, Plaintiffs do not attack and essentially concede withstands

 constitutional scrutiny.

        The Bias Incident Reporting System was created for reasons wholly unrelated to

 discipline, it falls far short of a direct prohibition on speech and that aspect of the Bias Incident

 Reporting System that Plaintiffs find chilling is only a more limited and informal process than

                                                   23
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 24 of 26 PageID# 521




 what already exists under LCPS’ harassment policy. And as in Abbott, there is no evidence that

 the Bias Incident Reporting System has resulted in any formal investigations or discipline or that

 it has resulted in any efforts or threats to restrict or punish protected speech or speech that others

 find simply offensive. 19

          Plaintiffs centrally argue that in assessing whether there is a chilling effect that is

 objectively reasonable, the Court must consider that the threshold for chilling speech in middle

 and high school students is much lower than for a University student of “ordinary firmness.”

 While that may be true, particularly with respect to middle school students, there nevertheless

 must be some objectively reasonable basis for believing that protected speech will result in some

 consequence reasonably and objectively perceived as “chilling.” Here, based on this record, that

 consequence is missing; based on this record, a middle and high school student who engages in

 protected speech is likely threatened with only the opportunity for a student to request an

 investigation of a reported incident and that the request will be reviewed by a school

 administrator, without further consequences. But the Fourth Circuit made clear in Abbott that the

 prospect that protected speech could generate a complaint that might be reviewed by school

 authorities, with no other consequences, is simply not enough to establish standing. The

 application of that principle likewise precludes standing in this case, albeit within a materially

 different context.

          For the above reasons, Plaintiffs have not made a clear showing that they are likely to

 succeed on their claim that the Bias Incident Reporting System violates the First Amendment. 20


 19
    LCSB has submitted uncontradicted evidence that no investigations or discipline has resulted from the filing of
 any Bias Incident Reports. See Spurlock Decl. ¶ 16 (“During the 2020–21 school year, there were ten bias reporting
 forms submitted which requested an investigation, none of which resulted in any formal investigation or disciplinary
 action.”).
 20
    Because the Court has concluded that Plaintiffs have not made a clear showing of likely success on Counts I, II, or
 III, the Court does not consider whether the SEA Program or the Bias Incident Reporting System withstands strict
 scrutiny or is sufficiently narrowly tailored to achieving a sufficient pedagogical or government purpose.

                                                          24
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 25 of 26 PageID# 522




    D. Plaintiffs have not made the required showing with respect to Irreparable Harm,
       Balance of the Equities, and Public Interest.

        Plaintiffs correctly contend that the deprivation of constitutional rights, in and of itself,

 can constitute irreparable injury. See Elrod v. Burns, 427 U.S. 347, 373 (1976) (“The loss of

 First Amendment freedoms, for even minimal periods of time, unquestionably constitutes

 irreparable injury.”). However, “in the context of an alleged violation of First Amendment

 rights, a plaintiff’s claimed irreparable harm is ‘inseparably linked’ to the likelihood of success

 on the merits of plaintiff’s First Amendment claim.” WV Ass’n of Club Owners and Fraternal

 Services, Inc. v. Musgrave, 553 F.3d 292, 298 (4th Cir. 2009). Given that Plaintiffs have failed

 to establish a likelihood of success on their constitutional claims, they have likewise failed to

 establish that they face an actual or imminent threat of irreparable injury. Likewise, they have

 not made the required showing that the balance of equities weighs in their favor or that the public

 interest favors the requested injunctive relief. In that regard, the SEA Program represents a

 substantial initiative to address the present effects of past discrimination, coupled with

 permissible pedagogical purposes.




                                                  25
Case 1:21-cv-00669-AJT-TCB Document 24 Filed 08/13/21 Page 26 of 26 PageID# 523




                                      IV.    CONCLUSION

        For the foregoing reasons, it is hereby

        ORDERED that the Motion of Plaintiffs for the Court to Judicially Notice Certain Facts

 in Support of Their Motion for a Preliminary Injunction [Doc. No. 10] be, and the same hereby

 is, GRANTED; and it is further

        ORDERED that the Motion of Plaintiffs for a Preliminary Injunction [Doc. No. 9] be,

 and the same hereby is, DENIED.

        The Clerk is directed to forward copies of this Order to all counsel of record.




 Alexandria, Virginia
 August 13, 2021




                                                  26
